Citation Nr: 1115138	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  04-20 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral hip disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.M.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1961 to March 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a bilateral hip condition. 

In November 2008 and January 2010, the Board remanded the issue of entitlement to service connection for a bilateral hip disability, to include on a secondary basis, for additional development.  The case has been returned to the Board for further appellate consideration.

In October 2005, a Travel Board hearing before the undersigned Veterans Law Judge was held at the RO. A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, after a review of the record, the Board observes that further development is still required prior to adjudicating the Veteran's claim.

In the January 2010 remand, the Board noted that on remand, ongoing medical records should be obtained.  The Board directed the RO/AMC to ask the Veteran to provide the names and addresses of all medical care providers, VA and private, who treated him for his bilateral hip condition.  The Board instructed that after securing any necessary release, the RO/AMC should obtain these records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In a January 2010 notice letter, the AMC requested the Veteran to provide the name and location of the facility and the approximate dates of treatment on the enclosed VA Form 21-4138, Statement in Support of Claim, if he had received any treatment from a VA medical facility.  

In a February 2010 statement in reply to the January 2010 notice letter, the Veteran indicated that the VA Medical Center in Oklahoma City, Oklahoma had been providing him with treatment for the past several years.  He stated that he could not provide the VA Form 21-4138 mentioned in the notice letter as it was not enclosed as stated.  

The Board notes that the RO/AMC did not request recent treatment records from the VA Medical Center in Oklahoma City, Oklahoma, as identified by the Veteran in the February 2010 statement.  The most recent VA treatment records contained in the claims file are dated in December 2006.  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims ("Court").  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the appeal must be remanded for compliance with the January 2010 Board remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA Medical Center in Oklahoma City, Oklahoma, dating since December 2006.


2.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


